Citation Nr: 0410649	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  00-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served on active duty from January to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a claim for service connection for 
pseudofolliculitis barbae.  The Board remanded the claim to the RO 
in April 2001 for further development.  The case was before the 
Board again in February 2003 at which time the Board's development 
unit assumed development duties pursuant to the authority of 38 
C.F.R. § 19.9.  The case was summarily remanded to the RO in July 
2003 following a decision by United States Court of Appeals for 
the Federal Circuit which invalidated portions of 38 C.F.R. § 
19.9.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

REMAND

The Board issued a remand order in April 2001 providing the 
appellant a right to VA examination with medical opinion as to 
whether any causal relationship existed between his current facial 
skin disorder and similar symptoms shown in service.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998) (Board remand orders hold 
the force of law to which a claimant is entitled to compliance).  
The attempts to schedule the VA examination have failed due to an 
inability to locate where the appellant currently resides.  A 
claimant has a duty to advise VA of his current whereabouts.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  However, VA has a duty to 
review the record for other possible and plausible addresses and 
attempt notice at an alternate known address prior to finding 
abandonment of a claim.  Id.  A February 2003 Board development 
request noted that a February 4, 2002 VA clinic record reflected 
the appellant last residing at the Salvation Army. 

An April 2003 Board letter to the appellant was sent to an old 
post office box number address which was not the last known 
address of record as provided by him in a VA Form 21-4138 received 
in September 2001.  Documentation submitted by the appellant in 
December 2001 included notices of collection activities being sent 
to that address.  There is no indication that the Salvation Army 
was contacted.  The appellant did not report for VA examinations 
in April and May 2003 and, since the notices of examination are 
not of record, the Board presumes that notice was sent to the 
invalid address utilized by the development unit in April 2003.  
The Board erred in its July 2003 remand by not detecting this due 
process deficiency.

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO should undertake reasonable efforts to determine the 
current address of the appellant, to include an attempt to contact 
the appellant at the address he last provided by VA Form 21-4138 
received in September 2001 and, if necessary, contacting the 
Salvation Army.

2.  The RO should obtain the appellant's VA clinic records since 
May 2003.

3.  The RO should then schedule the appellant for VA skin 
examination, at his last known address of record, in order to 
determine whether he manifests a current facial skin condition 
that is related to service.  The claims folder should be made 
available to the examiner for review before the examination.  The 
examiner should provide opinion as to whether it is at least as 
likely as not that the appellant's current facial condition is 
related to service.  If an opinion cannot be provided without 
resort to pure speculation, the examiner should so state that fact 
on the examination report.  

4.  If the appellant fails to report to VA examination, the RO 
should associate with the claims folder the notice of examination 
sent to the appellant.

5.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C. §§ 5102, 
5103, 5103A and 5107, as well as 38 C.F.R. § 3.159, are fully 
complied with and satisfied.

6.  Thereafter, the RO should readjudicate the claim on appeal.  
If the benefit sought on appeal remains denied, the appellant and 
his representative should be provided a supplemental statement of 
the case (SSOC).  An appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no action 
until otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to ensure due process of law.  No 
inference should be drawn regarding the final disposition of the 
claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



